


Exhibit 10.13

 

EXECUTION VERSION

 

AMENDMENT NO. 1
TO
REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 1 to the REVOLVING CREDIT AGREEMENT (as defined below), dated
as of February 2, 2011 (this “Amendment No. 1”), is entered into among THE
SERVICEMASTER COMPANY (the “Parent Borrower”), CITIBANK, N.A., as administrative
agent (the “Administrative Agent”) and collateral agent (the “Revolving
Collateral Agent”) for the Lenders and as Issuing Bank and Swing Line Lender,
the other Loan Parties party hereto and the Lenders party hereto (the
“Lenders”), and amends the Revolving Credit Agreement.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Revolving Credit Agreement dated as of July 24, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) was entered into among the Borrowers, the several lenders from time
to time parties thereto, the Administrative Agent, the Revolving Collateral
Agent and certain other parties thereto;

 

WHEREAS, the Borrowers have requested and certain Lenders have agreed to extend
the maturity of their Revolving Loans and to reduce certain Commitments;

 

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Revolving Credit Agreement as provided for herein;

 

WHEREAS, subsection 10.1 of the Revolving Credit Agreement provides that the
Revolving Credit Agreement may be amended, modified and waived from time to
time;

 

WHEREAS, the Borrowers, the Administrative Agent, the Revolving Collateral
Agent, the Issuing Bank, the Swing Line Lender and the Lenders party hereto are
willing to amend the Revolving Credit Agreement as and to the extent, and on the
terms and subject to the conditions, set forth in this Amendment No. 1.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

SECTION ONE                     Amendments.

 

(a)           The following definitions shall be added in proper alphabetical
sequence to subsection 1.1 of the Revolving Credit Agreement:

 

(i)            “Additional Commitment Lender”: as defined in subsection 2.8(a).

 

--------------------------------------------------------------------------------


 

(ii)           “Amendment No. 1”:  that certain Amendment No. 1 to the Revolving
Credit Agreement, which amends this Agreement, dated as of February 2, 2011,
among the Borrowers, the Administrative Agent, the Revolving Collateral Agent,
the Issuing Bank, the Swing Line Lender and the Lenders party thereto.

 

(iii)          “Amendment No. 1 Effective Date”:  February 2, 2011.

 

(iv)          “Existing Revolving Commitments”:  as defined in subsection
2.5(a).

 

(v)           “Existing Revolving Loans”:  as defined in subsection 2.5(a).

 

(vi)          “Existing Tranche”:  as defined in subsection 2.5(a).

 

(vii)         “Extended Maturity Date”:  as defined in subsection 2.5(a).

 

(viii)        “Extended Revolving Commitments”:  as defined in subsection
2.5(a).

 

(ix)           “Extended Revolving Loans”:  as defined in subsection 2.5(a).

 

(x)            “Extending Lender”:  as defined in subsection 2.5(b).

 

(xi)           “Extension Amendment”:  as defined in subsection 2.5(c).

 

(xii)          “Extension Date”:  as defined in subsection 2.5(d).

 

(xiii)         “Extension Election”:  as defined in subsection 2.5(b).

 

(xiv)        “Extension Request”:  as defined in subsection 2.5(a).

 

(xv)         “Increase Supplement”: as defined in subsection 2.8(b).

 

(xvi)        “Lender Joinder Agreement”: as defined in subsection 2.8(c).

 

(xvii)       “Specified Existing Revolving Commitment”:  as defined in
subsection 2.5(a).

 

(xviii)      “Subsection 2.5 Additional Amendment”:  as defined in subsection
2.5(c).

 

(xix)         “Tranche A Revolving Commitment”:  as to any Lender, its
obligation to make Tranche A Revolving Loans to, and/or make or participate in
Swing Line Loans made to, and/or issue or participate in Letters of Credit
issued on behalf of, the Borrowers in an aggregate amount not to exceed at any
one time outstanding the amount set forth opposite such Lender’s name in
Schedule A under the heading “Tranche A Revolving Commitment” or, in the case of
any Lender that is an Assignee, the amount of the assigning Lender’s Tranche A
Revolving Commitment assigned to such Assignee pursuant to subsection
10.6(b) (in each case as such amount may be adjusted from time to time as
provided herein):  collectively, as to all the Lenders, the “Tranche A Revolving
Commitments”.  The amount of the aggregate Tranche A Revolving Commitments of
the Lenders as of the Amendment No 1. Effective Date is $212,878,787.84.

 

2

--------------------------------------------------------------------------------


 

(xx)          “Tranche A Revolving Commitment Period”:  the period from and
including the Closing Date to but not including the Tranche A Maturity Date, or
such earlier date as the Tranche A Revolving Commitments shall terminate as
provided herein.

 

(xxi)         “Tranche A Revolving Lender”: each Lender with a Tranche A
Revolving Commitment.

 

(xxii)        “Tranche A Revolving Loans”:  a Revolving Loan made by a Lender
pursuant to such Lender’s Tranche A Revolving Commitment.

 

(xxiii)       “Tranche A Revolving Maturity Date”:  July 24, 2013.

 

(xxiv)       “Tranche B Revolving Commitment”:  as to any Lender, its obligation
to make Tranche B Revolving Loans to, and/or make or participate in Swing Line
Loans made to, and/or issue or participate in Letters of Credit issued on behalf
of, the Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “Tranche B Revolving Commitment” or, in the case of any Lender that
is an Assignee, the amount of the assigning Lender’s Tranche B Revolving
Commitment assigned to such Assignee pursuant to subsection 10.6(b) (in each
case as such amount may be adjusted from time to time as provided herein): 
collectively, as to all the Lenders, the “Tranche B Revolving Commitments”.  The
amount of the aggregate Tranche B Revolving Commitments of the Lenders as of the
Amendment No 1. Effective Date is $229,696,969.72.

 

(xxv)        “Tranche B Revolving Commitment Period”:  the period from and
including the Closing Date to but not including the Tranche B Maturity Date, or
such earlier date as the Tranche B Revolving Commitments shall terminate as
provided herein.

 

(xxvi)       “Tranche B Revolving Lender”: each Lender with a Tranche B
Revolving Commitment.

 

(xxvii)      “Tranche B Revolving Loans”:  a Revolving Loan made by a Lender
pursuant to such Lender’s Tranche B Revolving Commitment.

 

(xxviii)     “Tranche B Revolving Maturity Date”:  July 24, 2014.

 

(b)           The following definitions are hereby amended and restated in their
entirety as follows:

 

(i)            “Maturity Date”:  with respect to the Tranche A Revolving Loans
and Tranche A Revolving Commitments, the Tranche A Maturity Date; with respect
to the Tranche B Revolving Loans and Tranche B Revolving Commitments, the
Tranche B Maturity Date; and with respect to Extended Revolving Loans and the
corresponding Extended Revolving Commitments, the applicable Extended Maturity
Date, if any.

 

(ii)           “Revolving Commitment”:  as to any Lender, its Tranche A
Revolving Commitment, Tranche B Revolving Commitment and Extended Revolving
Commitments, and the Tranche A Revolving Commitments, Tranche B Revolving
Commitments

 

3

--------------------------------------------------------------------------------


 

and Extended Revolving Commitments, collectively as to all the Lenders, the
“Revolving Commitments”.

 

(iii)          “Revolving Commitment Period”:  as to any Tranche of Revolving
Commitments, the period from and including the Closing Date to but not including
the applicable Maturity Date therefor (it being understood that the applicable
Maturity Date in respect of each of subsections 2.6(a), 2.6(b) and 2.7(a) shall
be the Tranche B Revolving Maturity Date), or such earlier date as the Revolving
Commitments shall terminate as provided herein.

 

(iv)          “Tranche”:  as applicable, each Tranche of Loans available
hereunder, namely Tranche A Revolving Loans, Tranche B Revolving Loans, each
Tranche of Extended Revolving Loans (if any are established pursuant to
subsection 2.5) and Swing Line Loans or each Tranche of Commitments made
hereunder, namely Tranche A Revolving Commitments, Tranche B Revolving
Commitments, each Tranche of Extended Revolving Commitments (if any are
established pursuant to subsection 2.5) and the Swing Line Commitment.

 

(c)           The definition of “Disqualified Stock” is hereby amended by
inserting the words “Tranche B Revolving” immediately prior to the term
“Maturity Date”.

 

(d)           The definition of “Excluded Taxes” is hereby amended by deleting
the word “and” immediately prior to clause (c) and inserting “,” in lieu thereof
and by inserting a new clause (d) after the words “Loan Document” at the end of
the definition to read as follows:

 

“and (d) U.S. federal withholding Taxes imposed pursuant to current Section 1471
through 1474 of the Code (or any amended or successor version that is
substantively comparable)”

 

(e)           The definition of “Interest Period” is hereby amended by replacing
clause (ii) of the proviso in its entirety as follows:

 

“(ii)         any Interest Period that would otherwise extend (A) in the case of
Tranche A Revolving Loans, beyond the Tranche A Revolving Maturity Date shall
end on the Tranche A Revolving Maturity Date, (B) in the case of Tranche B
Revolving Loans, beyond the Tranche B Revolving Maturity Date shall end on the
Tranche B Revolving Maturity Date and (C) in the case of any Extended Revolving
Loans, beyond the applicable Extended Maturity Date therefore shall end on such
Extended Maturity Date;”

 

(f)            Subsection 2.1(a) is hereby amended by inserting the word
“applicable” immediately prior to the term “Revolving Commitment Period” in the
first sentence of such subsection and inserting the following at the end of such
subsection:

 

“For the avoidance of doubt, (i) all Borrowings of Revolving Loans prior to the
Tranche A Revolving Maturity Date shall be made, and deemed to be made, ratably
among the Tranche A Revolving Lenders, the Tranche B Revolving Lenders and, if
any Extended Revolving Commitments are in effect at such time, the Extending

 

4

--------------------------------------------------------------------------------


 

Lenders, (ii) all Borrowings of Revolving Loans prior to the Tranche B Revolving
Maturity Date but on or after the Tranche A Revolving Maturity Date shall be
made, and deemed to be made, ratably among the Tranche B Revolving Lenders and,
if any Extended Revolving Commitments are in effect at such time, the Extending
Lenders and (iii) all Borrowings of Revolving Loans on or after the Tranche B
Revolving Maturity Date shall be made, and deemed to be made, ratably among the
Extending Lenders, if any.”

 

(g)           Subsection 2.1(b) is hereby amended by inserting the word
“applicable” immediately prior to the term “Maturity Date” and inserting the
word “therefor” immediately following the term “Maturity Date”.

 

(h)           Subsection 2.1(c) is hereby amended by:

 

(i)            inserting the words “, or made in connection with Amendment No. 1
on or prior to the Amendment No. 1 Effective Date” immediately following the
term “Closing Date” in the first place such term appears in such subsection,

 

(ii)           inserting the words “; provided that in the case of any such
request made in connection with Amendment No. 1 or any Extension Amendment, such
Lender shall return to the Parent Borrower any Revolving Note previously
delivered to such Lender pursuant to this subsection 2.1(c)” at the end of the
first sentence thereof, and

 

(iii)          replacing the term “Maturity Date” with the following:

 

“Tranche A Revolving Maturity Date (in the case of the Tranche A Revolving
Credit Loans), the Tranche B Revolving Maturity Date (in the case of the Tranche
B Revolving Credit Loans) or the applicable Extended Maturity Date (in the case
of any Tranche of Extended Revolving Loans)”

 

(i)            Subsection 2.1 is hereby further amended by inserting the
following new clauses (d) and (e) at the end of such subsection:

 

“(d)         Any “Revolving Loans” outstanding on the Amendment No. 1 Effective
Date shall be continued as Revolving Loans hereunder; provided that after giving
effect to Amendment No. 1, (x) each Tranche A Revolving Lender will be deemed to
be holding such Revolving Loans as “Tranche A Revolving Loans” and (y) each
Tranche B Revolving Lender will be deemed to be holding such Revolving Loans as
“Tranche B Revolving Loans.”

 

(e)           Following the Amendment No. 1 Effective Date, with the consent of
the Parent Borrower, any Tranche A Revolving Lender may elect to have all or a
portion of its Tranche A Revolving Commitment deemed to be a Tranche B Revolving
Commitment (or, if applicable after any Extension Amendment, an Extended
Revolving Commitment) on any date (each date a “Designation Date”) prior to the
Tranche A Revolving Maturity Date; provided that such Lender shall have provided
written notice to the Parent Borrower and the Administrative Agent at least 10
Business Days prior to such Designation Date (or such shorter period

 

5

--------------------------------------------------------------------------------


 

as the Administrative Agent may agree in its reasonable discretion).  Following
a Designation Date, the Revolving Loans held by such Lender so elected to be
extended will be deemed to be “Tranche B Revolving Loans” (or, if applicable
after any Extension Amendment, “Extended Revolving Loans”), and any Revolving
Loans held by such Lender not elected to be extended, if any, shall continue to
be “Tranche A Revolving Loans.”“

 

(j)            Subsection 2.2(a) is hereby amended by inserting the word
“applicable” immediately prior to the term “Revolving Commitment Period”.

 

(k)           Subsection 2.3 is hereby amended and restated in its entirety as
follows:

 

“2.3         Termination or Reduction of Revolving Commitments.  The Parent
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent (which will promptly notify the Lenders thereof), to
terminate the Tranche A Revolving Commitments, the Tranche B Revolving
Commitments or any Tranche of Extended Revolving Commitments or, from time to
time, to reduce the amount of the Tranche A Revolving Commitments, the Tranche B
Revolving Commitments or any Tranche of Extended Revolving Commitments, in each
case pro rata among the Lenders of the applicable Tranche and otherwise subject
to subsection 3.8(a); provided that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swing Line Loans made on the effective date thereof, the
aggregate principal amount of the Revolving Loans and Swing Line Loans then
outstanding (including, without limitation, in the case of Revolving Loans and
Swing Line Loans then outstanding in any Designated Foreign Currency, the Dollar
Equivalent of the aggregate principal amount thereof), when added to the sum of
the then outstanding L/C Obligations, would exceed the Revolving Commitments
then in effect and provided, further, that notwithstanding anything to the
contrary in this Agreement, the Borrower may rescind or postpone any notice of
termination of any Revolving Credit Commitments if such termination would have
resulted from a refinancing of the Facility, which refinancing shall not be
consummated or otherwise shall be delayed.  Any such reduction shall be in an
amount equal to $10.0 million or a whole multiple of $1.0 million in excess
thereof and shall reduce permanently the applicable Revolving Commitments then
in effect.  The Tranche A Revolving Commitments shall terminate on the Tranche A
Revolving Maturity Date, the Tranche B Revolving Commitments shall terminate on
the Tranche B Revolving Maturity Date and each Tranche of Extended Revolving
Commitments shall terminate on the applicable Extended Revolving Maturity Date.”

 

(l)            Subsection 2.4(a) is hereby amended by (i) inserting the word
“applicable” immediately prior to the term “Maturity Date” in the first place
that such term appears in such subsection, (ii) inserting the word “therefor”
immediately following the term “Maturity Date” in the first place that such term
appears in such subsection and (iii) inserting the words “Tranche B” immediately
prior to the term “Maturity Date” in the second place that such term appears in
such subsection.

 

6

--------------------------------------------------------------------------------


 

(m)          Subsection 2.4(c) is hereby amended by replacing the word “and”
immediately prior to the phrase “each Interest Period” with “,” and inserting
the words “and whether such Loan is a Tranche A Revolving Loan, Tranche B
Revolving Loan, an Extended Revolving Loan or a Swing Line Loan,” immediately
prior to clause (ii) of such subsection.

 

(n)           Subsection 2.5 is hereby amended and restated as follows:

 

“2.5         Extension Amendments.

 

(a)           The Parent Borrower may at any time and from time to time request
that all or a portion, including one or more Tranches, of the Revolving
Commitments (including any Extended Revolving Commitments), each existing at the
time of such request (each, an “Existing Revolving Commitment” and any related
Revolving Loans thereunder, “Existing Revolving Loans”; each Existing Revolving
Commitment and related Existing Revolving Loans together being referred to as an
“Existing Tranche”) be converted to extend the termination date thereof and the
scheduled maturity date(s) (each, an “Extended Maturity Date”) of any payment of
principal with respect to all or a portion of any principal amount of Existing
Revolving Loans related to such Existing Revolving Commitments (any such
Existing Revolving Commitments which have been so extended, “Extended Revolving
Commitments” and any related Existing Revolving Loans, “Extended Revolving
Loans”) and to provide for other terms consistent with this subsection 2.5.  In
order to establish any Extended Revolving Commitments, the Parent Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which terms shall be identical to those applicable to the
Existing Revolving Commitments from which they are to be extended (the
“Specified Existing Revolving Commitment”) except (x) all or any of the final
maturity dates of such Extended Revolving Commitments may be delayed to later
dates than the final maturity dates of the Specified Existing Revolving
Commitments, (y) (A) the interest margins with respect to the Extended Revolving
Commitments may be higher or lower than the interest margins for the Specified
Existing Revolving Commitments and/or (B) additional fees may be payable to the
Lenders providing such Extended Revolving Commitments in addition to or in lieu
of any increased margins contemplated by the preceding clause (A) and (z) the
Applicable Commitment Fee Percentage with respect to the Extended Revolving
Commitments may be higher or lower than the Applicable Commitment Fee Percentage
for the Specified Existing Revolving Commitment, in each case to the extent
provided in the applicable Extension Amendment; provided that, notwithstanding
anything to the contrary in this subsection 2.5 or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Revolving Commitments
(including all Extended Revolving Commitments) shall be made on a pro rata basis
with all other outstanding Revolving Commitments (including all Extended
Revolving Commitments), (2) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
the Revolving Loans related to such Revolving Commitments set forth in
subsection 10.6 and (3) no termination of Extended Revolving Commitments and no
repayment of Extended Revolving Loans accompanied by a corresponding permanent
reduction in Extended

 

7

--------------------------------------------------------------------------------


 

Revolving Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by an at least pro rata termination
or permanent repayment (and corresponding permanent reduction), as applicable,
of all earlier maturing Revolving Commitments (including Extended Revolving
Commitments) and Revolving Loans (including Extended Revolving Loans) related to
such earlier maturing Revolving Commitments (including Extended Revolving
Commitments) (or all earlier maturing Revolving Commitments (including Extended
Revolving Commitments) and Revolving Loans (including Extended Revolving Loans)
related to such Revolving Commitments (including Extended Revolving Commitments)
shall otherwise be or have been terminated and repaid in full).  No Lender shall
have any obligation to agree to have any of its Existing Revolving Loans or
Existing Revolving Commitments of any Existing Tranche converted into Extended
Revolving Loans or Extended Revolving Commitments pursuant to any Extension
Request.  Any Extended Revolving Commitments shall constitute a separate Tranche
of Revolving Commitments from the Specified Existing Revolving Commitments and
from any other Existing Revolving Commitments (together with any other Extended
Revolving Commitments so established on such date).

 

(b)           The Parent Borrower shall provide the applicable Extension Request
at least ten (10) Business Days prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Revolving Commitments converted into Extended Revolving Commitments
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Specified
Existing Revolving Commitments that it has elected to convert into Extended
Revolving Commitments.  In the event that the aggregate amount of Specified
Existing Revolving Commitments subject to Extension Elections exceeds the amount
of Extended Revolving Commitments requested pursuant to the Extension Request,
the Specified Existing Revolving Commitments subject to Extension Elections
shall be converted to Extended Revolving Commitments on a pro rata basis based
on the amount of Specified Existing Revolving Commitments included in each such
Extension Election.  Notwithstanding the conversion of any Existing Revolving
Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically to all Revolving Commitments for
purposes of the obligations of a Lender in respect of Letters of Credit under
subsection 2.6 and Swing Line Loans under subsection 2.7, except that the
applicable Extension Amendment may provide that the maturity date for Swing Line
Loans and/or Letters of Credit may be extended and the related obligations to
make Swing Line Loans and issue Letters of Credit may be continued so long as
the Swing Line Lender and/or the applicable Issuing Bank, as applicable, have
consented to such extensions in their sole discretion (it being understood that
no consent of any other Lender shall be required in connection with any such
extension).

 

(c)           Extended Revolving Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to provisions related to maturity, interest margins or fees
referenced in subsection 2.5(a) clauses (x) to (z) and which, except to the
extent expressly contemplated by

 

8

--------------------------------------------------------------------------------

 

the penultimate sentence of this subsection 2.5(c), shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Revolving Commitments established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders.  No Extension
Amendment shall provide for any tranche of Extended Revolving Commitments in an
aggregate principal amount that is less than $25.0 million.  Notwithstanding
anything to the contrary in this subsection 2.5 and without limiting the
generality or applicability of subsection 10.1 to any Subsection 2.5 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Subsection 2.5 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Subsection 2.5
Additional Amendments do not become effective prior to the time that such
Subsection 2.5 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Revolving
Commitments provided for in any Extension Amendment) by such of the Lenders,
Loan Parties and other parties (if any) as may be required in order for such
Subsection 2.5 Additional Amendments to become effective in accordance with
subsection 10.1.  It is understood and agreed that each Lender that has
consented to Amendment No. 1 hereby has consented for all purposes requiring its
consent, and shall at the effective time thereof be deemed to consent to each
amendment to this Agreement and the other Loan Documents authorized by this
subsection 2.5 and the arrangements described above in connection therewith
except that the foregoing shall not constitute a consent on behalf of any Lender
to the terms of any Subsection 2.5 Additional Amendment.  In connection with any
Extension Amendment, the Parent Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of such Extension Amendment, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby and (ii) to the effect
that such Extension Amendment, including without limitation, the Extended
Revolving Commitments provided for therein, does not conflict with or violate
the terms and provisions of subsection 10.1 of this Agreement.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Revolving Commitments
of each Extending Lender, the aggregate principal amount of such Specified
Existing Revolving Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Revolving Commitments so converted by
such Lender on such date, and such Extended Revolving Commitments shall be
established as a separate Tranche of Revolving Commitments from the Specified
Existing Revolving Commitments and from any other Existing Revolving Commitments
(together with any other Extended Revolving Commitments so established on such
date) and (B) if, on any Extension Date, any Revolving Loans of any Extending
Lender are outstanding under the applicable Specified Revolving Commitments,
such Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Specified Revolving Commitments to Extended Revolving Commitments so
converted by such Lender on such date.”

 

9

--------------------------------------------------------------------------------


 

(o)           Subsection 2.6(a)(i) is hereby amended and restated in its
entirety as follows:

 

“(i)          Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in subsection
2.6(d)(i), agrees to issue letters of credit (the letters of credit issued on
and after the Closing Date pursuant to this subsection 2.6, the “Letters of
Credit”) for the account of the Borrowers on any Business Day during the Tranche
B Revolving Commitment Period but in no event later than the 30th day prior to
the Tranche B Revolving Maturity Date in such form as may be approved from time
to time by the Issuing Bank; provided that the Issuing Bank shall not issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations in respect of Letters of Credit would exceed $75.0 million or
(ii) the Aggregate Outstanding Revolving Credit of all the Lenders would exceed
the Revolving Commitments of all the Lenders then in effect; provided, further,
that (x) the Issuing Bank shall not issue any Letters of Credit in any L/C
Designated Foreign Currency if, after giving effect to the making of such
Letters of Credit, the sum of the Dollar Equivalent of the then outstanding
Revolving Loans in Designated Foreign Currencies and the then outstanding L/C
Obligations in respect of Letters of Credit denominated in any L/C Designated
Foreign Currency would exceed $50.0 million and (y) the aggregate principal
amount of Revolving Loans made to Foreign Subsidiary Borrowers and L/C
Obligations in respect of Letters of Credit issued on behalf of Foreign
Subsidiary Borrowers shall at no time exceed the Dollar Equivalent of $50.0
million (it being understood and agreed that the Administrative Agent shall
calculate the Dollar Equivalent of the then outstanding Revolving Loans in any
Designated Foreign Currency and, to the extent applicable, the then outstanding
L/C Obligations in respect of any Letters of Credit denominated in any L/C
Designated Foreign Currency on the date on which the Parent Borrower has given
the Administrative Agent a notice of borrowing with respect to any Revolving
Loan for purposes of determining compliance with this subsection 2.6).  Each
Letter of Credit shall (i) be denominated in Dollars or any other L/C Designated
Foreign Currency requested by the Parent Borrower and shall be either (A) a
standby letter of credit issued to support obligations of the Parent Borrower or
any of its Subsidiaries, contingent or otherwise, which finance the working
capital and business needs of the Parent Borrower and its Subsidiaries incurred
in the ordinary course of business (a “Standby Letter of Credit”) or (B) a
commercial letter of credit in respect of the purchase of goods or services by
Parent or any of its Subsidiaries in the ordinary course of business (a
“Commercial Letter of Credit”), and (ii) unless otherwise agreed by the Issuing
Bank, mature not more than twelve months after the date of issuance
(automatically renewable annually thereafter or for such longer period of time
as may be agreed by the relevant Issuing Bank) and, in any event, no later than
five Business Days prior to the Tranche B Revolving Maturity Date (except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Bank); provided that, subject to the
foregoing clause (ii), if on the date that is five days prior to the Tranche A
Revolving Maturity Date, the aggregate of the Tranche B Revolving Commitments
and Extended Revolving Commitments of all the Lenders then in

 

10

--------------------------------------------------------------------------------


 

effect is less than the sum of the LC Obligations then outstanding (after giving
effect to any maturity of any Letter of Credit on such date) plus the aggregate
principal amount of all Tranche B Revolving Loans and Extended Revolving Loans
then outstanding, then on such date the Administrative Agent will give notice to
such effect to Parent Borrower and the Borrowers will, as soon as practicable
but in any event within five Business Days of making such determination, first,
make such repayments or prepayments of Loans (together with interest accrued to
the date of such repayment or prepayment), second, pay any Reimbursement
Obligations then outstanding and, third, cash collateralize any outstanding L/C
Obligations on terms reasonably satisfactory to the Administrative Agent, as
shall be necessary to cause the aggregate of the Tranche B Revolving Commitments
and Extended Revolving Commitments of all the Lenders then in effect to equal or
exceed the sum of the LC Obligations then outstanding (after giving effect to
any maturity of any Letter of Credit on such date) plus the aggregate principal
amount of all Tranche B Revolving Loans and Extended Revolving Loans then
outstanding.  Each Letter of Credit shall be deemed to constitute a utilization
of the Revolving Commitments and shall be participated in (as more fully
described in following subsections 2.6(d)(i) and 2.6(d)(iv)) by the Lenders in
accordance with their respective Revolving Commitment Percentages.  All Letters
of Credit shall be denominated in Dollars or in the respective L/C Designated
Foreign Currency requested by the Parent Borrower on behalf of the applicable
Borrower and shall be issued for the account of the applicable Borrower.”

 

(p)           Subsection 2.6(b)(i) is hereby amended by inserting the words
“Tranche B” immediately prior to the term “Revolving Commitment Period” and
inserting the words “Tranche B Revolving” immediately prior to the term
“Maturity Date”.

 

(q)           Subsection 2.6(c) is hereby amended by (i) inserting the words
“Tranche B Revolving” immediately prior to the term “Maturity Date” in each
place it appears in such subsection and by inserting the words “Tranche B”
immediately prior to the phrase “Revolving Commitments shall terminate” in each
place it appears in such subsection.

 

(r)            Subsection 2.6(d) is hereby amended by inserting the following
new clause (iv) at the end of such subsection:

 

“(iv)        For the avoidance of doubt, subject to subsection 3.15, on the
Tranche A Revolving Maturity Date, the aggregate amount of participations in
Letters of Credit held by Tranche A Revolving Lenders shall be deemed to be
reallocated to the Tranche B Revolving Lenders and Extending Lenders, if any, so
that participations of the Tranche B Revolving Lenders and Extending Lenders, if
any, in outstanding Letters of Credit shall be in proportion to their respective
Tranche B Revolving Commitments and Extended Revolving Commitments, as
applicable; provided, however, there shall be no such reallocation of
participations in Letters of Credit to Tranche B Revolving Lenders or Extending
Lenders in the event the maturity of the Revolving Loans has been accelerated on
or prior to the Tranche A Revolving Maturity Date and such acceleration has not
been rescinded.”

 

11

--------------------------------------------------------------------------------


 

(s)           Subsection 2.7(a) is hereby amended by inserting the words
“Tranche B” immediately prior to the term “Revolving Commitment Period” and
inserting the words “Tranche B Revolving” immediately prior to the term
“Maturity Date”.

 

(t)            Subsection 2.7(b) is hereby amended by (i) inserting the words “,
or made in connection with Amendment No. 1 on or prior to the Amendment No. 1
Effective Date” immediately following the term “Closing Date” in the first place
such term appears in such subsection, (ii) inserting the words “; provided that,
in the case of any request made in connection with Amendment No. 1, the Swing
Line Lender shall return to the Parent Borrower any Swing Line Note previously
delivered to the Swing Line Lender pursuant to this subsection 2.7(b)” at the
end of the first sentence of such subsection and (iii) inserting the words
“Tranche B Revolving” immediately prior to the term “Maturity Date” in the
second sentence of such subsection.

 

(u)           Subsection 2.7(d) is hereby amended by (i) inserting the
parenthetical “(other than a termination of the Tranche A Revolving Commitments
on the Tranche A Revolving Maturity Date)” immediately following the words
“terminate at any time” and (ii) inserting the parenthetical “(other than the
Tranche A Maturity Date)” both immediately following the words “date on which
the Revolving Commitments expire or terminate” and immediately following the
words “date of termination or expiration of the Revolving Commitments”.

 

(v)           Subsection 2.7 is hereby further amended by inserting the
following new clause (g) at the end of such subsection:

 

“(g)         For the avoidance of doubt and subject to subsection 3.15, on the
Tranche A Revolving Maturity Date, the aggregate amount of participations in
Swing Line Loans held by Tranche A Revolving Lenders shall be deemed to be
reallocated to the Tranche B Revolving Lenders and Extending Lenders, if any, so
that participations of the Tranche B Revolving Lenders and Extending Lenders, if
any, in outstanding Swing Line Loans shall be in proportion to their respective
Tranche B Revolving Commitments and Extended Revolving Commitments, as
applicable; provided, however, there shall be no such reallocation of
participations in Swing Line Loans to Tranche B Revolving Lenders or Extending
Lenders in the event the maturity of the Revolving Loans has been accelerated on
or prior to the Tranche A Revolving Maturity Date and such acceleration has not
been rescinded.”

 

(w)          A new subsection 2.8 is hereby added to read in its entirety as
follows:

 

“2.8         Commitment Increases.

 

(a)           On and after the Amendment No.1 Effective Date, the Parent
Borrower has the right at any time and from time to time to (i) increase the
Revolving Commitments of any Lender and/or (ii) add Revolving Commitments
(“Additional Revolving Commitments”) under any then existing Tranche of
Revolving Commitments (on the same terms thereof), of one or more financial
institutions or other entities that will become

 

12

--------------------------------------------------------------------------------


 

“Lenders” (each an “Additional Commitment Lender”), in each case subject only to
the consent of such Lender that is increasing its Commitment or Additional
Commitment Lender, as applicable, and, in the case of an increase pursuant to
the foregoing clause (ii), the Administrative Agent (such consent not to be
unreasonably withheld or delayed); provided that after giving effect thereto the
aggregate amount of all Revolving Commitments shall not exceed $500,000,000.

 

(b)           With respect to a Revolving Commitment increase pursuant to clause
(a)(i) above, the Parent Borrower shall provide a supplement substantially in
the form of Exhibit O hereto (the “Increase Supplement”) specifying the
Revolving Commitment increase and the applicable Tranche, executed by each
increasing Lender and the Parent Borrower which shall be delivered to the
Administrative Agent for recording in the Register.

 

(c)           With respect to a Revolving Commitment increase pursuant to clause
(a)(ii) above, the Parent Borrower shall provide a Lender Joinder Agreement
substantially in the form of Exhibit P hereto (the “Lender Joinder Agreement”)
specifying, among other things, the Revolving Commitment amount and the
applicable Tranche, executed by the Additional Commitment Lender and the Parent
Borrower and consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed), which shall be delivered together with any
tax forms required pursuant to subsection 3.11(b) hereof to the Administrative
Agent for its recording in the Register. Upon effectiveness of the Lender
Joinder Agreement, each Additional Commitment Lender shall be a Tranche A
Revolving Lender, Tranche B Revolving Lender or Extending Lender, as the case
may be, and a Lender for all intents and purposes of the Revolving Credit
Agreement.

 

(d)           Upon the effectiveness of the Increase Supplement or the Lender
Joinder Agreement, as the case may be, outstanding Revolving Loans and/or
participations in outstanding Swing Line Loans and/or L/C Obligations, as the
case may be, shall be reallocated (and the increasing Lender or joining
Additional Commitment Lender, as applicable, shall make appropriate payments
representing principal, with the Parent Borrower making any necessary payments
of accrued interest) so that after giving effect thereto the increasing Lender
or the joining Additional Commitment Lender, as the case may be, and the other
Lenders share ratably in the total Aggregate Outstanding Revolving Credit in
accordance with the applicable Commitments.”

 

(x)            Subsection 3.2(a) is hereby amended by inserting the words
“applicable” immediately prior to the term “Maturity Date”.

 

(y)           Subsection 3.2(b)(ii) is hereby amended by inserting the words
“applicable” immediately prior to the term “Maturity Date”.

 

(z)            Subsection 3.3 is hereby amended by inserting the words “in any
one Tranche” immediately after the phrase “15 Sets”.

 

(aa)         Subsection 3.4(a) is hereby amended and restated in its entirety as
follows:

 

“(a)         Each of the Borrowers may at any time and from time to time prepay
the Revolving Loans made to it and the Reimbursement Obligations in respect

 

13

--------------------------------------------------------------------------------


 

of Letters of Credit issued for its account in whole or in part, subject to
subsection 3.12, without premium or penalty, upon at least three Business Days’
irrevocable (subject to the proviso to the third following sentence) notice by
the Parent Borrower to the Administrative Agent (in the case of Eurocurrency
Loans outstanding in Dollars or any Designated Foreign Currency and
Reimbursement Obligations outstanding in any Designated Foreign Currency) and at
least one Business Day’s irrevocable (subject to the proviso to the third
following sentence) notice by the Parent Borrower to the Administrative Agent
(in the case of (x) ABR Loans other than Swing Line Loans and (y) Reimbursement
Obligations outstanding in Dollars) or same day irrevocable (subject to the
proviso to the third following sentence) notice by the Parent Borrower to the
Administrative Agent (in the case of Swing Line Loans).  Such notice shall
specify the identity of the prepaying Borrower, the date and amount of
prepayment and whether the prepayment is (i) of Tranche A Revolving Loans,
Tranche B Revolving Loans, Extended Revolving Loans or Swing Line Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, ABR Loans or a combination
thereof and, in each case if a combination thereof, the principal amount
allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations.  Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (if a Eurocurrency Loan is
prepaid other than at the end of the Interest Period applicable thereto) any
amounts payable pursuant to subsection 3.12, provided that, notwithstanding
anything to the contrary contained in this Agreement, the Borrower may rescind
or postpone any notice of prepayment under this subsection 3.4(a) if such
prepayment would have resulted from a refinancing of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed.  Partial
prepayments of the Revolving Loans and the Reimbursement Obligations pursuant to
this subsection shall (unless the Parent Borrower otherwise directs) be applied,
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Tranche A Revolving Loans (if the prepayment is of Revolving Tranche A
Loans in connection with a concomitant reduction in Revolving Credit Tranche A
Commitments pursuant to subsection 2.3), Revolving Tranche B Loans (if the
prepayment is of Revolving Tranche B Loans in connection with a concomitant
reduction in Revolving Tranche B Commitments pursuant to subsection 2.3), a
Tranche of Extended Revolving Loans (if the prepayment is of such Tranche of
Extended Revolving Loans in connection with a concomitant reduction such Tranche
of Extended Revolving Commitments pursuant to subsection 2.3), or Revolving
Credit Loans on a pro rata basis (in all other circumstances), as applicable, in
each case then outstanding, third, to payment of any Reimbursement Obligations
then outstanding and, last, to cash collateralize any outstanding L/C Obligation
on terms reasonably satisfactory to the Administrative Agent; provided,

 

14

--------------------------------------------------------------------------------


 

further, that any pro rata calculations required to be made pursuant to this
subsection 3.4(a) in respect to any Loan denominated in a Designated Foreign
Currency shall be made on a Dollar Equivalent basis.  Partial prepayments
pursuant to this subsection 3.4(a) shall be in whole multiples of $1.0 million
(or, in the case of Eurocurrency Loans outstanding in any Designated Foreign
Currency, the Dollar Equivalent of an aggregate principal amount of at least
approximately $1.0 million); provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety.”

 

(bb)         Subsection 3.5(b) is hereby amended and restated in its entirety as
follows:

 

“(b)         The Parent Borrower agrees to pay, or cause to be paid, to the
Administrative Agent, for the account of each Lender, a commitment fee for the
period from and including the first day of the Revolving Commitment Period to
the Maturity Date of the applicable Revolving Commitment of such Lender,
computed at the Applicable Commitment Fee Percentage on the average daily amount
of the Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
March, June, September and December, and on the Maturity Date of the applicable
Revolving Commitment, or such earlier date as a Tranche of a Revolving
Commitment of such Lender shall terminate in full as provided herein, commencing
on September 30, 2007 (it being understood that in the case of any such payment
on a Maturity Date or date of termination of a Tranche of a Revolving
Commitment, only the portion of the commitment fee attributable to the Revolving
Commitment maturing or terminating on such date shall be paid).

 

(cc)         Subsection 3.8(a) is hereby amended by replacing “Each” at the
beginning of such subsection with “Subject to the final sentence of this
subsection 3.8(a), each”

 

(dd)         Subsection 3.8(a) is hereby further amended by inserting the
following at the end of such subsection:

 

“Notwithstanding anything in this subsection 3.8(a) or subsection 10.7(a) to the
contrary, (A) nothing in such subsections shall apply to, or restrict, (i) the
payment in full of the Tranche A Revolving Loans on the Tranche A Revolving
Maturity Date, (ii) the payment in full of the Tranche B Revolving Loans on the
Tranche B Revolving Maturity Date, (iii) the payment in full of any Extended
Revolving Loans on the applicable Extended Maturity Date, (iv) the payment of
the commitment or other fee or interest applicable to any Tranche, (v) the
reduction of Tranche B Revolving Commitments on the Amendment No.1 Effective
Date as set forth in Amendment No.1 or (vi) the reduction or termination of any
particular Tranche of Revolving Commitments, or the repayment accompanied by a
corresponding permanent reduction of the related Revolving Loans thereunder, in
each case on a non pro rata basis with respect to any other Tranche, so long as
(x) such termination, reduction or repayment (and corresponding permanent
reduction) is accompanied by an at least pro rata termination, reduction or
repayment (and corresponding permanent reduction), as applicable, of all earlier
maturing Revolving

 

15

--------------------------------------------------------------------------------


 

Commitments (including Extended Revolving Commitments) and Revolving Loans
(including Extended Revolving Loans) related to such Revolving Commitments
(including Extended Revolving Commitments) or (y) all earlier maturing Revolving
Commitments (including Extended Revolving Commitments) and Revolving Loans
(including Extended Revolving Loans) related to such Revolving Commitments
(including Extended Revolving Commitments) shall otherwise be or have been
terminated and repaid in full and (B) in connection with the establishment on
any date of any Extended Revolving Commitments pursuant to subsection 2.5, the
Specified Existing Revolving Commitments of the Extending Lenders providing any
such Extended Revolving Commitments on such date shall be reduced in an amount
equal to the amount of the Specified Existing Revolving Commitments so extended
on such date.”

 

(ee)         Subsection 10.1(d) is hereby amended and restated in its entirety
as follows:

 

“(d)         Notwithstanding any provision herein to the contrary, (x) any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 10.17 with the written
consent of the Agent party thereto and the Loan Party party thereto and (y) this
Agreement may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 2.5 or subsection 2.8,
subject (in the case of either such subsection 2.5 or 2.8) only to the consents
required thereby.”

 

(ff)           Subsection 10.7(a) is hereby amended by replacing the word “If”
at the beginning of such subsection with the words “Subject to the final
sentence of subsection 3.8(a), if”.

 

(gg)         Schedule A to the Revolving Credit Agreement is hereby deleted in
its entirety and replaced with Schedule A attached to this Amendment No. 1.

 

(hh)         A new Exhibit O (Increase Supplement) is hereby added to the
Revolving Credit Agreement in the form attached to the Amendment No.1 as
Exhibit A.

 

(ii)           A new Exhibit P (Lender Joinder Agreement) is hereby added to the
Revolving Credit Agreement in the form attached to the Amendment No.1 as
Exhibit B.

 

SECTION TWO                    Classification of Revolving Commitments and
Revolving Loans; Certain Commitment Reductions; Etc.

 

(a)           Effective upon the Amendment No. 1 Effective Date (i) each Lender
that, on or prior to the Amendment No.1 Effective Date, has executed and
delivered to the Administrative Agent (or its counsel) a counterpart of this
Amendment No. 1 and has elected thereon to extend the maturity date of all its
Revolving Commitments and all its Revolving Loans shall be a Tranche B Revolving
Lender under the Revolving Credit Agreement, and its Revolving Commitment and
Revolving Loans shall be a Tranche B Revolving Commitment and Tranche B
Revolving Loans thereunder, respectively, and (ii) each other Lender who has
either

 

16

--------------------------------------------------------------------------------

 

delivered a counterpart to this Amendment No.1 without electing to extend all
its Revolving Commitments and Revolving Loans or who has not consented to this
Amendment No.1 shall be a Tranche A Revolving Lender under the Revolving Credit
Agreement, and its Revolving Commitment and Revolving Loans shall be a Tranche A
Revolving Commitment and Tranche A Revolving Loans thereunder, respectively.

 

(b)           Immediately after giving effect to this Amendment No.1, on the
Amendment No. 1 Effective Date the amount of the Tranche B Revolving Commitment
of each Tranche B Revolving Lender that has indicated its election to reduce its
Tranche B Revolving Commitment on its signature page hereto is hereby reduced by
20% of the amount thereof immediately before giving effect to such reduction. 
In connection with such reduction, the provisions of Section 2.3 of the Credit
Agreement, including but not limited to as to notice from the Parent Borrower
and minimum reduction amounts, are hereby waived.

 

(c)           The Administrative Agent is hereby authorized to (i) prepare
Schedule A to the Revolving Credit Agreement, reflecting the Tranche A Revolving
Commitments and Tranche B Revolving Commitments as of the Amendment No. 1
Effective Date after giving effect to the reallocation of Revolving Commitments
pursuant to clause (a) above and the reduction of Tranche B Revolving
Commitments pursuant to clause (b) above.

 

SECTION THREE                 Conditions to Effectiveness. This Amendment No. 1
shall become effective on the date on which each of the following conditions is
satisfied (the “Amendment No. 1 Effective Date”):

 

(i)            The Administrative Agent shall have received (a) a counterpart of
this Amendment No. 1 executed by each of the Borrowers and (b) a counterpart of
this Amendment No. 1 executed by a number of Lenders sufficient to constitute
the Required Lenders; and

 

(ii)           The Administrative Agent shall have received a favorable written
opinion of each of Debevoise & Plimpton LLP and Richards, Layton & Finger, PA,
counsel to the Borrowers, addressed to the Administrative Agent, Revolving
Collateral Agent and each Lender, dated the Amendment No. 1 Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent.

 

The Administrative Agent shall give prompt notice in writing to the Parent
Borrower of the occurrence of the Amendment No.1 Effective Date.

 

SECTION FOUR                   Representations and Warranties.  In order to
induce the Lenders party hereto to enter into this Amendment No. 1, each Loan
Party party hereto represents and warrants to each of the Lenders that as of the
Amendment No. 1 Effective Date:

 

(a)           the execution, delivery and performance by such Loan Party of this
Amendment No. 1 are within such Loan Party’s corporate or other organizational
powers, have been duly authorized by all necessary corporate or other
organizational action, and will not (i) violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect and (ii) result in, or require,
the creation or imposition of any Lien (other than Permitted

 

17

--------------------------------------------------------------------------------


 

Liens) on any of such Loan Party’s properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation;

 

(b)           this Amendment No. 1 constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(c)           no Default or Event of Default has occurred and is continuing; and

 

(d)           all of the representations and warranties in Section 4 of the
Revolving Credit Agreement are, except to the extent that they relate to a
particular date, true and correct in all material respects on and as of the date
hereof as if made on the date hereof.

 

SECTION FIVE                     Acknowledgment and Consent.  Each of the Parent
Borrower and each other Loan Party party hereto hereby acknowledges that it has
reviewed the terms and provisions of the Revolving Credit Agreement and this
Amendment No. 1 and consents to the amendments of the Revolving Credit Agreement
effected pursuant to this Amendment No. 1.  Each of the Parent Borrower and each
other Loan Party party hereto hereby confirms that each Loan Document to which
it is a party and all of its Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, as and to the extent provided therein,
the payment and performance of all “Obligations” under each of the Loan
Documents to which is a party (in each case as such terms are defined in the
applicable Loan Document).

 

Each of the Parent Borrower and each other Loan Party party hereto acknowledges
and agrees that each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect, and that all of its obligations
thereunder shall be valid and enforceable, in accordance with the terms thereof,
and shall not be impaired or limited by the execution or effectiveness of this
Amendment No. 1.

 

18

--------------------------------------------------------------------------------


 

SECTION SIX                       Reference to and Effect on the Revolving
Credit Agreement.  On and after giving effect to this Amendment No. 1, each
reference in the Revolving Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Revolving Credit Agreement,
and each reference in each of the Loan Documents to “the Revolving Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Revolving Credit Agreement, shall mean and be a reference to the Revolving
Credit Agreement as amended by this Amendment No. 1.  The Revolving Credit
Agreement and each of the other Loan Documents, as specifically amended by this
Amendment No. 1, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment No. 1 shall not, except as expressly provided
herein, operate as an amendment of any provision of any of the Loan Documents.

 

SECTION SEVEN                 Costs and Expenses.  The Borrowers agree to pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent
incurred in connection with the preparation, execution and delivery of this
Amendment No. 1 and the other instruments and documents to be delivered
hereunder, if any (including, without limitation, the reasonable fees and
disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent).

 

SECTION EIGHT                  Execution in Counterparts.  This Amendment No. 1
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment No. 1 by telecopy or electronic mail shall be effective as delivery of
a manually executed counterpart of this Amendment No. 1.

 

SECTION NINE                    Governing Law.  THIS AMENDMENT NO. 1 AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT NO. 1 SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

SECTION TEN                      Authorization to Enter into the Amendment
No. 1.  By executing and delivering this Amendment No. 1, (i) the Required
Lenders hereby authorize and direct the Administrative Agent and the Collateral
Agent to execute and deliver this Amendment No. 1 and (ii) the Required Lenders
hereby acknowledge and agree that the provisions of subsection 9.7 of the
Revolving Credit Agreement will apply, mutatis mutandis, to the activities of
the Administrative Agent and the Collateral Agent in connection with this
Amendment No. 1.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers hereunder duly authorized as of the date
and year first above written.

 

PARENT BORROWER:

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ STEVEN J. MARTIN

 

 

Name: Steven J. Martin

 

 

Title: Senior Vice President & Chief Financial Officer

 

 

 

 

 

By:

/s/ MARK W. PETERSON

 

 

Name: Mark W. Peterson

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

SUBSIDIARY U.S. BORROWERS:

TRUGREEN LIMITED PARTNERSHIP

 

 

 

By:  TRUGREEN, INC., its general partner

 

 

 

By:

/s/ STEVEN J. MARTIN

 

 

Name: Steven J. Martin

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ MARK W. PETERSON

 

 

Name: Mark W. Peterson

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

 

 

 

 

By:  TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

 

 

By:

/s/ STEVEN J. MARTIN

 

 

Name: Steven J. Martin

 

 

Title: Senior President

 

 

 

 

 

By:

/s/ MARK W. PETERSON

 

 

Name: Mark W. Peterson

 

 

Title: Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

AGENT:

CITIBANK, N.A., as Administrative Agent, Revolving Collateral Agent, Issuing
Bank and Swing Line Lender

 

 

 

 

 

By:

/s/ DAVID LELAND

 

 

Name: David Leland

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1):

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

 

 

 

 

 

By:

/s/ DAVID NODA

 

 

Name: David Noda

 

 

Title: Senior Vice President and Manager

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1):

 

 

 

General Electric Capital Corporation

 

 

 

 

 

By:

/s/ REBECCA FORD

 

 

Name: Rebecca Ford

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1):

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

By:

/s/ ANDREW DEINTON

 

 

Name: Andrew Deinton

 

 

Title: Associate Director

 

 

 

 

 

By:

/s/ MELANIE LINCOLN

 

 

Name: Melanie Lincoln

 

 

Title: Senior Manager

 

--------------------------------------------------------------------------------

 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

BNP Paribas

 

 

 

 

 

By:

/s/ CECILE SCHERER

 

 

Name: Cecile Scherer

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ ANGELO MAIELLO

 

 

Name: Angelo Maiello

 

 

Title:

Vice President

 

 

 

Financial Sponsors Credit Management

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ DAVID LELAND

 

 

Name: David Leland

 

 

Title: Vice President

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

HSBC Bank USA National Association

 

 

 

 

 

By:

/s/ JASON FAQUA

 

 

Name: Jason Faqua

 

 

Title: Vice President

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ SARAH FREEDMAN

 

 

Name: Sarah Freedman

 

 

Title: Vice President

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ GERARDO CANET

 

 

Name: Gerardo Canet

 

 

Title: Director

 

 

 

By:

/s/ HAROLD BIRK

 

 

Name: Harold Birk

 

 

Title: Managing Director

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

 

Signature Page to Amendment No. 1

 

 

 

The undersigned, an existing Lender under the Revolving Credit Agreement,
(i) agrees, by executing this signature page, to the terms of Amendment No. 1 to
Revolving Credit Agreement and the Revolving Credit Agreement (as amended by
Amendment No. 1) and (ii) (A) elects to extend the maturity of all of the
Revolving Commitments made and Revolving Loans held by it to the Tranche B
Revolving Maturity Date and (B) if and only if it checks the box below, elects
to reduce its newly converted Tranche B Revolving Loans as provided in
Section Two (b) of Amendment No. 1:

 

 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

 

 

 

 

 

By:

/s/ BRETT DELFINO

 

 

Name: Brett Delfino

 

 

Title: Executive Director

 

 

 

By:

/s/ IVAN RODRIGUEZ

 

 

Name: Ivan Rodriguez

 

 

Title: Executive Director

 

 

 

x           Check this box only if you elect to reduce your Tranche B Revolving
Commitment as provided in Section Two (b) of Amendment No. 1.

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Revolving Loan Commitments and Addresses

 

Name of Lender and
Address for Notices

 

Tranche A Revolving
Commitment

 

Tranche B
Revolving Commitment

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

1251 Avenue of the Americas, 12th Floor

New York, New York 10020

 

$

35,000,000.00

 

—

 

General Electric Capital Corporation

201 High Ridge Road

Stamford, Connecticut 06927-5100

 

$

35,000,000.00

 

—

 

Goldman Sachs Credit Partners L.P.

85 Broad Street, 27th Floor

New York, New York 10004

 

$

5,000,000

 

—

 

Macquarie Bank Ltd.

2 Penns Way

Australia

 

$

102,878,787.84

 

—

 

The Royal Bank of Scotland plc

101 Park Avenue, 11th Floor

New York, New York 10178-1199

 

$

35,000,000.00

 

—

 

BNP Paribas

787 Seventh Avenue, 32nd Floor

New York, New York 10019

 

—

 

$

56,000,000.00

 

Citibank, N.A.

320 Park Avenue, 30th Floor

New York, New York 10043

 

—

 

$

44,848,484.86

 

HSBC Bank USA, N.A.

452 Fifth Avenue, 28th Floor: Tax Dept.

New York, New York 10018

 

—

 

$

28,000,000.00

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

—

 

$

44,848,484.86

 

Natixis

1251 Avenue of the Americas, 34th Floor

New York, New York 10020

 

—

 

$

28,000,000.00

 

Cooeratieve Centrale Raiffeisen-Boerenleenbank B.A.

“Rabobank Nederland”, New York Branch

245 Park Avenue

New York, New York 10167

 

—

 

$

28,000,000.00

 

Total:

 

$

212,878,787.84

 

$

229,696,969.72

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of                       ,           , to the
Revolving Credit Agreement, dated as of July 24, 2007 (as amended, supplemented,
waived or otherwise modified from time to time, the “Revolving Credit
Agreement”), among The ServiceMaster Company (as “Parent Borrower”), the U.S.
Subsidiary Borrowers (as defined therein) from time to time parties thereto, the
Foreign Subsidiary Borrowers (as defined therein) from time to time parties
thereto (together with the U.S. Subsidiary Borrowers and the Parent Borrower,
the “Borrowers”), the several banks and other financial institutions from time
to time parties thereto (the “Lenders”) and Citibank, N.A. as administrative
agent, issuing bank and swingline lender for the Lenders (the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Revolving Credit
Agreement and used herein shall have the meanings given to them in the Revolving
Credit Agreement.

 

1.             Pursuant to Section 2.8 of the Revolving Credit Agreement, the
Parent Borrower hereby proposes to increase (the “Increase”) the aggregate
Commitments from [$              ] to [$              ].

 

2.             Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Parent Borrower, and has agreed, subject to the terms
hereof, to increase its Commitment as follows:

 

Name of Lender

 

[Trance A] [Tranche B] Revolving
Commitment(1)
(after giving effect hereto)

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

3.             Pursuant to Section 2.8 of the Revolving Credit Agreement, by
execution and delivery of this Increase Supplement, each of the Increasing
Lenders agrees and acknowledges that it shall have an aggregate Commitment in
the amount equal to the amount set forth above next to its name.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)                                  Relevant Extended Revolving Commitment to
be added if applicable.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:

[INCREASING LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

THE SERVICEMASTER COMPANY,

as Parent Borrower

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [                        ] (this
“Lender Joinder Agreement”), by and among the bank or financial institution
party hereto (the “Additional Commitment Lender”), THE SERVICEMASTER COMPANY, a
Delaware corporation (the “Parent Borrower”) and CITIBANK, N.A., as
administrative agent, issuing bank and swingline lender for the Lenders (the
“Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to the Revolving Credit Agreement, dated as of
July 24, 2007 (as amended, supplemented, waived or otherwise modified from time
to time, the “Revolving Credit Agreement”), among Parent Borrower, the U.S.
Subsidiary Borrowers (as defined therein) from time to time parties thereto, the
Foreign Subsidiary Borrowers (as defined therein) from time to time parties
thereto (together with the U.S. Subsidiary Borrowers and the Parent Borrower,
the “Borrowers”), the several banks and other financial institutions from time
to time parties thereto (the “Lenders”) and the Administrative Agent.  Unless
otherwise defined herein, terms defined in the Revolving Credit Agreement and
used herein shall have the meanings given to them in the Revolving Credit
Agreement; and

 

WHEREAS, subject to the terms and conditions of the Revolving Credit Agreement,
the Parent Borrower may add Commitments of one or more Additional Commitment
Lenders by entering into one or more Lender Joinder Agreements provided that
after giving effect thereto the aggregate amount of all Commitments shall not
exceed $500,000,000.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      The Additional Commitment Lender party
hereto hereby agrees to commit to provide its respective Commitments as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below:

 

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Revolving Credit Agreement and the Amendment No. 1,
together with copies of the financial statements referred to in subsection 6.1
of the Revolving Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Lender Joinder Agreement; (c) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Revolving Credit Agreement, the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Revolving Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated

 

--------------------------------------------------------------------------------


 

to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Additional Commitment Lender as a Lender contained in
subsection 9.6 of the Revolving Credit Agreement; and (f) agrees that it will be
bound by the provisions of the Revolving Credit Agreement and will perform in
accordance with the terms of the Revolving Credit Agreement all the obligations
which by the terms of the Revolving Credit Agreement are required to be
performed by it as a Lender, including its obligations pursuant to subsection
10.16 of the Revolving Credit Agreement, and, if it is organized under the laws
of a jurisdiction outside the United States, its obligations pursuant to
subsection 3.11(b) of the Revolving Credit Agreement.

 

2.                                      The Additional Commitment Lender hereby
agrees to make its Commitment on the following terms and conditions on the
Effective Date set forth on Schedule A pertaining to such Additional Commitment
Lender attached hereto:

 

1.                                       Additional Commitment Lender to Be a
Lender.  Such Additional Commitment Lender acknowledges and agrees that upon its
execution of this Lender Joinder Agreement that such Additional Commitment
Lender shall on and as of the Effective Date set forth on Schedule A become a
“Lender” and, as further indicated on Schedule A, either a Tranche A Revolving
Lender, Tranche B Revolving Lender or Extending Lender, under, and for all
purposes of, the Revolving Credit Agreement and the other Loan Documents, shall
be subject to and bound by the terms thereof, shall perform all the obligations
of and shall have all rights of a Lender and a Tranche A Revolving Lender,
Tranche B Revolving Lender or Extending Lender, as applicable, thereunder, and
shall make available such amount to fund its ratable share of outstanding Loans
on the Effective Date as the Administrative Agent may instruct.

 

2.                                       Certain Delivery Requirements.  Such
Additional Commitment Lender has delivered or shall deliver herewith to the
Parent Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Additional Commitment Lender may be required to deliver to the Parent
Borrower and the Administrative Agent pursuant to subsection 3.11 of the
Revolving Credit Agreement.

 

3.                                       Revolving Credit Agreement Governs. 
Except as set forth in this Lender Joinder Agreement, additional Commitments
shall otherwise be subject to the provisions of the Revolving Credit Agreement
and the other Loan Documents.

 

4.                                       Notice.  For purposes of the Revolving
Credit Agreement, the initial notice address of such Additional Commitment
Lender shall be as set forth below its signature below.

 

2

--------------------------------------------------------------------------------


 

5.                                       Recordation of the New Loans.  Upon
execution, delivery and effectiveness hereof, the Administrative Agent will
record the Commitments made by such Additional Commitment Lender in the
Register.

 

6.                                       Amendment, Modification and Waiver. 
This Lender Joinder Agreement may not be amended, modified or waived except by
an instrument or instruments in writing signed and delivered on behalf of each
of the parties hereto.

 

7.                                       Entire Agreement.  This Lender Joinder
Agreement, the Revolving Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

8.                                       GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION..

 

9.                                       Severability.  Any provision of this
Lender Joinder Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.                                 Counterparts.  This Lender Joinder Agreement
may be executed in counterparts, including by facsimile or other electronic
transmission, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

 

 

[NAME OF ADDITIONAL COMMITMENT LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY,

 

 

as Parent Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COMMITMENTS

 

Additional
Commitment
Lender

 

[Tranche A]
[Tranche B](2)
Commitment

 

Principal Amount
Committed

 

Aggregate Amount
of All Commitments

 

Maturity Date

 

 

 

 

 

$

 

 

$

 

 

 

 

 

Effective Date of Lender Joinder Agreement:

 

--------------------------------------------------------------------------------

(2)                                  Relevant Extended Revolving Commitment to
be added if applicable.

 

--------------------------------------------------------------------------------
